

CINCINNATI FINANCIAL CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN OF 2009
(AS AMENDED JANUARY 31, 2014)
PERFORMANCE-BASED AWARD AGREEMENT


CINCINNATI FINANCIAL CORPORATION (the Company) hereby grants to the associate
identified below (the Participant) an award in the form of a cash bonus in the
amount indicated below under the Cincinnati Financial Corporation Annual
Incentive Compensation Plan of 2009, as amended January 31, 2014 (the Amended
Plan), to be payable only upon achievement of the Performance Goal during the
Performance Period as specified below. The Compensation Committee of the Board
of Directors (Committee) retains complete negative discretion (within the
meaning of the applicable rules of the Internal Revenue Service under Section
162(m) of the Code) to reduce the amount of or eliminate part or all of the
Award otherwise earned by the Participant upon the attainment of the Performance
Goal in light of factors deemed appropriate by the Committee.


This award is forfeited if the Participant’s employment with the Company
terminates for any reason other than death or retirement during the Performance
Period. If the Participant terminates employment with the Company due to death
or retirement during the Performance Period and the Performance Goal is
satisfied, the Participant may be entitled to the payment of the Award at the
discretion of the Committee. In no event shall the Award be paid later than two
months and fifteen days following the close of the calendar year in which the
Performance Goal is satisfied.


This award is subject to the terms and conditions of the Plan, which the
Participant expressly accepts.


AWARD INFORMATION:


Participant Name: Martin F. Hollenbeck


Target Award Amount: $422,016


Award Date: February 12, 2016


Performance Period: Calendar Year Ending December 31, 2016


Performance Goal: As described on Page 2 of this Agreement, Final Award
Placement determined by Relative VCR*, Revenue as measured by Property Casualty
Net Written Premium Growth** and Underwriting Profitability as measured by
Combined Ratio**.


Vesting Level
Performance Target
Award Level
Threshold
The Company’s Final Award Placement is greater than 3.
30% of Target
Target
The Company’s Final Award Placement is equal to or greater than 5, but less than
7.
100% of Target
Maximum
The Company’s Final Award Placement is equal to or greater than 7.
200% of Target

* As defined by the Amended Plan
** As reported in the Company’s financial statements for the Performance Period.


IN WITNESS WHEREOF, this award has been duly executed as of the Award Date
specified above.
CINCINNATI FINANCIAL CORPORATION


By: /s/ Steven J. Johnston                
Steven J. Johnston, FCAS, MAAA, CFA, CERA
President and Chief Executive Officer


ACCEPTED:                    


/s/ Martin F. Hollenbeck                
Martin F. Hollenbeck

1

--------------------------------------------------------------------------------





Final Award Placement shall be determined as follows:


Step 1: Baseline award placement shall be determined by the Value Creation
Ratio* Compared with Peer Group*. When the Company’s VCR exceeds the VCR of one
or more of the companies in the Peer Group, the company’s baseline award
placement shall increase by 1 for each Peer Group company exceeded.


Step 2: If the Company’s reported Property Casualty Net Written Premium growth
is 2 percent or more, then the Company’s Final Award Placement shall be
determined as described in Step 3. If the Company’s reported Property Casualty
Net Written Premium growth is less than 2 percent, then Step 3 shall be
disregarded and the award placement determined by Step 1 shall be the Final
Award Placement for determining the Vesting Level.


Step 3: The Company’s Final Award Placement shall be determined as follows:
a)
If the Company’s reported combined ratio is 95.0 percent or better, then the
Final Award Placement shall be the sum of the baseline award placement
determined in Step 1 plus 1 placement.

b)
If the company’s reported combined ratio is 93.0 percent or better, then the
Final Award Placement shall be the sum of the baseline award placement
determined in Step 1 plus 2 placements.

c)
If the company’s reported combined ratio is 91.0 percent or better, then the
Final Award Placement shall be the sum of the baseline award placement
determined in Step 1 plus 3 placements.



In no event shall any additional award placements achieved in Step 3 cause the
Vesting Level to increase by more than one level.





2